

116 SRES 553 IS: Expressing the sense of the Senate that the Government of the People’s Republic of China made multiple serious mistakes in the early stages of the COVID–19 outbreak that heightened the severity and spread of the ongoing COVID–19 pandemic, including the intentional spread of misinformation to downplay the risks of COVID–19, a refusal to cooperate with international health authorities, internal censorship of doctors and journalists, and a malicious disregard for the health of ethnic minorities. 
U.S. Senate
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 553IN THE SENATE OF THE UNITED STATESMarch 24, 2020Mrs. Blackburn (for herself and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the Government of the People’s Republic of China made multiple serious mistakes in the early stages of the COVID–19 outbreak that heightened the severity and spread of the ongoing COVID–19 pandemic, including the intentional spread of misinformation to downplay the risks of COVID–19, a refusal to cooperate with international health authorities, internal censorship of doctors and journalists, and a malicious disregard for the health of ethnic minorities. Whereas records of the Government of the People’s Republic of China suggest that the first human became infected with COVID–19 on November 17, 2019, in the Hubei Province of China;Whereas, on December 27, 2019, Zhang Jixian, a doctor from the Hubei Provincial Hospital of Chinese and Western Medicine, alerted health authorities in China that several individuals exhibiting mysterious, flu-like symptoms, were infected with a novel strain of coronavirus;Whereas Dr. Yu Wenbin and a team of researchers from Xishuangbanna Tropical Botanical Garden reported that the Huanan Seafood Wholesale Market greatly contributed to the spread of COVID–19 throughout the city of Wuhan;Whereas, after being informed of cases of a dangerous new strain of coronavirus concentrated around the Huanan Seafood Wholesale Market in Wuhan, the Government of the People’s Republic of China waited 5 days to shut down the market;Whereas Zhou Xianwang, the mayor of Wuhan, stated that 5,000,000 of the 14,000,000 residents of Wuhan left Wuhan before the Government of the People’s Republic of China imposed a lockdown; Whereas, on December 30, 2019, Ai Fen, the director of the emergency department of Wuhan Central Hospital, shared a diagnostic report on the then unknown COVID–19 virus with a group of doctors through the social media application WeChat;Whereas, on December 30, 2019, Dr. Li Wenliang, warned his medical school classmates of an outbreak of an unknown SARS-like virus through WeChat;Whereas, on December 31, 2019, Wuhan Central Hospital authorities formally reprimanded Ai Fen for spreading rumors about the virus;Whereas, on January 1, 2020, an official at the Hubei Provincial Health Commission ordered at least 1 private genomics testing company to cease testing samples of a SARS-like virus from Wuhan and to destroy all existing samples of the virus;Whereas, on January 3, 2020, the Public Security Bureau of Wuhan detained, questioned, and forced Dr. Li Wenliang and 7 other doctors to sign a letter confessing that Wenliang had made false comments that severely disturbed the social order;Whereas, on January 3, 2020, the leading public health authority in China, the National Health Commission, directed all research institutions in China to cease publicly publishing any information related to a then unknown SARS-like virus and ordered them to destroy existing samples of the virus or transfer them to approved testing sites;Whereas the Centers for Disease Control and Prevention first asked permission to study COVID–19 in China on January 6, 2020, but was barred by the Government of the People’s Republic of China from entering the country until mid-February;Whereas authorities of the Government of the People’s Republic of China first publicly confirmed the existence of COVID–19 on January 9, 2020, 14 days after the presence of a novel strain of coronavirus was internally confirmed;Whereas the National Health Commission of China publicly denied that COVID–19 was transmissible through person-to-person contact until January 15, 2020, despite having uncovered contrary evidence in late December and having been alerted of the transmissibility of COVID–19 on January 1, 2020;Whereas, on January 18, 2020, more than 10,000 families attended the annual Lunar New Year Banquet of Wuhan, which was organized and sponsored by the Wuhan city government;Whereas the People’s Daily, the largest newspaper in China, first reported on the coronavirus on January 21, 2020, nearly a month after the virus was internally confirmed;Whereas, on February 7, 2020, 1 month after checking into Wuhan Central Hospital, Dr. Li Wenliang died of a severe case of COVID–19;Whereas the COVID–19 outbreak has disproportionately harmed the persecuted Uyghur Muslim minority of China as a result of actions taken by the Government of the People's Republic of China;Whereas the Government of the People's Republic of China detained more than 1,000,000 Uyghur Muslims and other ethnic minorities in re-education camps, where crowded and unsanitary conditions make the camps hotspots for viral disease and leave prisoners at an elevated risk of contracting COVID–19;Whereas, as reported by the Uyghur Human Rights Project, and corroborated by video evidence and Radio Free Asia, an unannounced and strictly enforced quarantine of millions of residents of the predominantly Uyghur Muslim Xinjiang Province of China around January 24, 2020, resulted in mass starvation and shortages of basic medical supplies;Whereas, on February 25, 2020, Xinhua News Service reported that the Government of the People's Republic of China had re-located 30,000 Uyghur laborers to temporarily shuttered factories in the Hotan prefecture, exposing them to health risks that the Government of the People's Republic of China determined were unacceptable for the ethnically Han majority;Whereas the Centers for Disease Control and Prevention, the premier infectious disease research institution in the world, was well situated at the beginning of the COVID–19 outbreak to both assist the response of the people and Government of the People’s Republic of China and prepare the people and Government of the United States to handle the virus in the case of international spread; Whereas the National Health Commission of China failed to include individuals who tested positive for COVID–19 but remained asymptomatic in its daily tally of confirmed COVID–19 cases, hampering the ability of public health authorities in the United States to accurately account for the rate of spread and the health risks of the virus;Whereas a Foreign Ministry Spokesman of the Government of the People's Republic of China, Zhao Lijian, claimed that COVID–19 originated in the United States and that the United States Army brought COVID–19 to Wuhan to wage biological warfare on China;Whereas other officials of the Government of the People's Republic of China, including scientists working on the COVID–19 response of China, the Ambassador to South Africa of China, and the Ambassador to Australia of China, have claimed that there is no evidence that COVID–19 originated in China;Whereas, on March 4, 2020, Xinhua News Agency, an official mouthpiece of the Government of the People's Republic of China, published an article threatening to cut off medical supply exports to the United States and plunge [the United States] into the mighty sea of coronavirus;Whereas, on March 17, 2020, the Government of the People's Republic of China expelled nationals of the United States working at the Wall Street Journal, the Washington Post, and the New York Times, reducing the spread of reliable information on the COVID–19 outbreak in China; andWhereas a study by the University of Southampton found that if the Government of the People's Republic of China had taken action 3 weeks earlier, the spread of COVID–19 would be reduced by 95 percent globally: Now, therefore, be itThat the Senate—(1)calls on the Government of the People's Republic of China to—(A)publicly state that there is no evidence that COVID–19 originated anywhere else but China;(B)denounce the baseless conspiracy that the United States Army placed COVID–19 in Wuhan;(C)revoke the expulsion of journalists of the United States;(D)end the detainment of Uyghur Muslims and other persecuted ethnic minorities; and(E)end all forced labor programs;(2)condemns—(A)the censorship of the Government of the People's Republic of China of doctors and journalists during the early days of the COVID–19 outbreak, particularly the treatment of the deceased Dr. Li Wenliang;(B)the refusal of the Government of the People's Republic of China to allow scientists from the Centers for Disease Control and Prevention to assist its response to COVID–19 for more than a month after cooperation was offered, needlessly endangering the lives of its own citizens and hampering the early attempts of the United States to learn more about COVID–19; and(C)the duplicitous denial of the National Health Commission of China of the person-to-person transmissibility of COVID–19; and(3)calls for the Director-General of the World Health Organization, Dr. Tedros Adhanom Ghebreyesus, to retract highly misleading statements of support for the response of the Government of the People's Republic of China to COVID–19, especially his praise for the commitment from top leadership [of the Government of the People's Republic of China], and the transparency they have demonstrated.